Exhibit 10.10.3

AMENDED AND RESTATED

C&F FINANCIAL CORPORATION

2004 INCENTIVE STOCK PLAN

FORM OF

RESTRICTED STOCK AGREEMENT

 

 

Granted {DATE 1}

 

This Restricted Stock Agreement is entered into as of {DATE 1} pursuant to
Article VIII of the Amended and Restated C&F Financial Corporation 2004
Incentive Stock Plan (the “Plan”) and evidences the grant, and the terms,
conditions and restrictions pertaining thereto, of Restricted Stock awarded to
{NAME} (the “Participant”).

 

1. Award of Shares. In consideration of the services rendered to C&F Financial
Corporation (the “Company”) and/or its Subsidiaries by the Participant as a Key
Employee or Non-Employee Director of the Company or a Subsidiary, the Committee
hereby grants to the Participant a Restricted Stock Award as of {DATE 1} (“Award
Date”), covering {NUMBER} Shares of the Company’s Stock (the “Award Shares”)
subject to the terms, conditions, and restrictions set forth in this Agreement.
This Award is granted pursuant to the Plan and is subject to the terms thereof.

 

2. TARP Terminology. For purposes of this Agreement, the following terms have
the following meanings:

 

  (a) “Affected MHCE” means one of the Company’s top five most highly
compensated employees as provided in the CPP Requirements for purposes of the
golden parachute prohibition thereof.

 

  (b) “Aggregate TARP Financial Assistance” means all Company obligations
arising from financial assistance provided to the Company under the CPP pursuant
to authority granted under the EESA.

 

  (c) “CPP” means the Troubled Asset Relief Program Capital Purchase Program
created by the Treasury Department pursuant to authority granted under the EESA.

 

  (d) “CPP Requirements” means the guidance and regulations issued by the
Treasury Department with respect to the CPP, as such guidance and regulations
may be amended from time to time.

 

  (e) “EESA” means the Emergency Economic Stabilization Act of 2008, as amended
from time to time.

 

  (f) “SEO” means a senior executive officer as defined in the CPP Requirements.

 

  (g) “TARP Period” has commenced on or before the Effective Date and ends on
the day all Company obligations arising from financial assistance provided to
the Company under the CPP are satisfied as described in Section 111(b)(3)(D)(i)
of the EESA, excluding any period in which the Treasury Department only holds
warrants to purchase common stock as provided in Section 111(a)(5) of the EESA.

 

  (h) “Treasury Department” means the U.S. Department of the Treasury.

 

3. Vesting of Award Shares.

 

  (a) Subject to earlier vesting or forfeiture as hereinafter provided, the
Participant’s interest in the Award Shares shall become non-forfeitable
(“Vested” or “Vesting”) {INSERT VESTING SCHEDULE} (the “Vesting Date,” and the
period from the Award Date through the Vesting Date being the “Vesting Period”
with respect to the Award Shares).

 

  (b) In addition to Vesting under Paragraph 3(a), the following accelerated
Vesting rules may apply:

 

  (i) If, at any time, the Participant’s employment with the Company and its
Subsidiaries is terminated during the Vesting Period due to his death or
permanent and total disability (within the meaning of Section 22(e)(3) of the
Internal Revenue Code), any remaining unvested Award Shares at the date of such
termination of employment shall automatically be Vested.



--------------------------------------------------------------------------------

  (ii) If, on or after {DATE 1 + 2 years}, the Participant’s employment with the
Company and its Subsidiaries is terminated during the Vesting Period due to
retirement in accordance with any applicable Company policy on mandatory or
permissive, early or normal retirement as in effect at the date of such
retirement, and on the date of termination either (i) the TARP Period has ended
or (ii) the Participant is not an SEO or an Affected MHCE, then any remaining
unvested Award Shares at the date of such termination of employment shall
automatically be Vested.

 

  (iii) If, on or after {DATE 1 + 2 years}, the Participant’s employment with
the Company and its Subsidiaries is terminated by the Company and its
Subsidiaries during the Vesting Period for reasons other than for Cause, and on
the date of termination either (i) the TARP Period has ended or (ii) the
Participant is not an SEO or an Affected MHCE, then any remaining unvested Award
Shares at the date of such termination of employment shall automatically be
Vested.

 

  (A) “Cause” means continued neglect of duties and obligations, willful or
material misconduct in connection with the performance of the Participant’s
duties and obligations, repeated failure substantially to perform assigned
duties appropriate for the Participant’s position, and any other conduct of the
Participant involving moral turpitude, commission of a crime, engaging in
Competition (as defined below) or Unauthorized Disclosure of Confidential
Information (as defined below), habitual drunkenness or drug abuse, or any
illegal act or intentional act evidencing bad faith by the Participant toward
the Company or one of its Subsidiaries that would make retention of the
Participant in his position with the Company or Subsidiary prejudicial to its
best interests.

 

  (B) “Competition” means engaging by the Participant, without the written
consent of the Board of Directors of the Company, or a committee thereof, or a
person authorized thereby, in an activity as an officer, a director, an
employee, a partner, a more than one percent shareholder or other owner, an
agent, a consultant, an independent contractor, or any other individual or
representative capacity (unless the Participant’s duties, responsibilities and
activities, including supervisory activities, for or on behalf of such activity,
are not related in any way to such “competitive activity”) if it involves:
(I) engaging in, or entering into services or providing advice pertaining to,
any banking, lending, other financial activity or other business activity that
the Company or any of its Subsidiaries actively engages in within fifty
(50) miles of any branch or office of, or in any service area in which such
activity is conducted by, the Company or any of its Subsidiaries, or (II)
soliciting or contacting, either directly or indirectly, any of the customers of
the Company or any of its Subsidiaries for the purpose of competing with the
products or services provided by the Company or any of its Subsidiaries, or
(III) employing or soliciting for employment any employees of the Company or any
of its Subsidiaries.

 

  (C)

“Unauthorized Disclosure of Confidential Information” means the disclosure by
the Participant, without the written consent of the Board of Directors of the
Company, or a committee thereof, or a person authorized thereby, to any person
other than as required by law or court order, or other than to an authorized
employee of the Company or any Subsidiary, or to a person to whom disclosure is
necessary or appropriate in connection with the performance by the Participant
of his duties as an employee of, or in any other capacity for, the Company or
any Subsidiary (including, but not limited to, disclosure to the Company’s or
any Subsidiary’s outside counsel, accountants or bankers of financial data
properly requested by such persons and approved by an authorized officer of the
Company), any confidential information of the Company or any of its Subsidiaries
with

 

- 2 -



--------------------------------------------------------------------------------

 

respect to any of the marketing or advertising, customers, services,
solicitation techniques or methods, business plans and financial statements,
reports and projections, or any other confidential information relating to or
dealing with the business operations or activities of the Company or any of its
Subsidiaries; provided, however, that: (I) confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Participant) or any information of a type not
otherwise considered confidential by persons engaged in the same activity or an
activity similar to that conducted by the Company or any of its Subsidiaries;
and (II) the Participant shall be allowed to disclose confidential information
to the Participant’s attorney solely for the purpose of ascertaining whether
such information is confidential within the intent of this Agreement, but only
so long as the Participant both discloses to the Participant’s attorney the
provisions of this paragraph and agrees not to waive the attorney-client
privilege with respect thereto.

All determinations regarding Competition or Unauthorized Disclosure of
Confidential Information under this Agreement shall be made by the Board of
Directors of the Company, or a committee thereof, in its discretion.

 

  (iv) If, prior to {DATE 1 + 2 years}, the Participant’s employment is
terminated due to a Change in Control of the Company during the Vesting Period,
and on the date of termination either (i) the TARP Period has ended or (ii) the
Participant is not an SEO or an Affected MHCE, then any remaining unvested Award
Shares shall automatically be Vested if the Change in Control is also a change
in control event (as defined in 26 CFR 1.280G-1, Q&A-27 through Q&A-29 or as
defined in 26 CFR 1.409A-3(i)(5)(i)).

 

  (v) If, on or after {DATE 1 + 2 years}, a Change in Control of the Company
occurs during the Vesting Period, the Participant has remained in employment
with the Company and/or a Subsidiary through the date such Change in Control
occurs, and on the date such Change in Control occurs either (i) the TARP Period
has ended or (ii) the Participant is not an SEO or an Affected MHCE, then any
remaining unvested Award Shares shall automatically be Vested.

 

4. Transferability of Award Shares.

 

  (a) If the Vesting of any Award Shares occurs before the end of the TARP
Period, such Vested Award Shares shall not become freely transferable until the
first day after the TARP Period ends, subject however, to the following
accelerated transferability (determined on a cumulative basis for Vested Award
Shares):

 

  (i) 25% of the Award Shares (rounded down to the next whole share if a
fractional share would otherwise become transferable) may become freely
transferable at the time of the Company’s repayment of 25% of the Aggregate TARP
Financial Assistance,

 

  (ii) An additional 25% of the Award Shares (rounded down to the next whole
share if a fractional share would otherwise become transferable) may become
freely transferable (for an aggregate total of 50% of the Award Shares) at the
time of the Company’s repayment of 50% of the Aggregate TARP Financial
Assistance,

 

  (iii) An additional 25% of the Award Shares (rounded down to the next whole
share if a fractional share would otherwise become transferable) may become
freely transferable (for an aggregate total of 75% of the Award Shares) at the
time of the Company’s repayment of 75% of the Aggregate TARP Financial
Assistance, and

 

  (iv) The remainder of the Award Shares may become freely transferable at the
time of the Company’s repayment of 100% of the Aggregate TARP Financial
Assistance.

 

- 3 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, where the Participant does not make an election
with respect to the Award Shares under Section 83(b) of the Internal Revenue
Code, at any time beginning with the date upon which the Award Shares become
substantially vested (as defined in 26 CFR 1.83-3(b)) and ending on December 31
of the calendar year including that date, a portion of the Vested Award Shares
(rounded down to the next whole share if a fractional share would otherwise
become transferable) shall be made freely transferable as may reasonably be
required to pay the federal, state, local, or foreign taxes that are anticipated
to apply to the income recognized due to such Vesting, and the number of such
Vested Award Shares made freely transferable for this purpose shall not count
toward the percentages in the schedule ((i) through (iv)) above.

 

  (b) If the Vesting of any Award Shares occurs after the end of the TARP
Period, such Vested Award Shares shall also become freely transferable at the
same time as Vesting occurs.

 

  (c) Except as contemplated in Paragraph 4(a) and/or (b), the Award Shares, and
the rights and privileges conferred hereby, shall not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated in any way, otherwise
than by will or by the laws of descent and distribution, and shall not be
subject to execution, attachment or similar process, prior to the later of their
Vesting or the end of the TARP Period (the period from the Award Date through
such latter date being the “Period of Restriction”).

 

5. Stock Certificates. The stock certificate(s) for the Award Shares shall be
registered on the Company’s stock transfer books in the name of the Participant
in book entry or electronic form or in certificated form as determined by the
Committee. If issued in certificated form, physical possession of the stock
certificate(s) shall be retained by the Company until such time as the Period of
Restriction lapses.

Any Award Shares issued in book entry or electronic form shall be subject to the
following legend, and any certificate(s) evidencing the Award Shares shall bear
the following legend, during the Period of Restriction:

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Amended and Restated C&F
Financial Corporation 2004 Incentive Stock Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Restricted Stock Agreement
dated {DATE 1}. A copy of the Plan, such rules and procedures, and such
Restricted Stock Agreement may be obtained from the Secretary of C&F Financial
Corporation.

 

6. Voting Rights. During the Period of Restriction, the Participant may exercise
full voting rights with respect to the Award Shares.

 

7. Dividends and Other Distributions. During the Period of Restriction, subject
to Paragraph 16, the Participant shall be entitled to receive currently all
dividends and other distributions paid with respect to the Award Shares (other
than dividends or distributions which are paid in Shares of Stock). If, during
the Period of Restriction, any such dividends or distributions are paid in
Shares of Stock with respect to the Award Shares, such Shares shall be
registered in the name of the Participant and, if issued in certificate form,
deposited with the Company as provided in Paragraph 5, and such Shares shall be
subject to the same Vesting rules and restrictions on transferability as the
Award Shares with respect to which they were paid.

 

- 4 -



--------------------------------------------------------------------------------

8. Forfeiture on Termination of Employment. Except as provided in Paragraph
3(b)(i) and 3(b)(iv), if the Participant’s employment with the Company and its
Subsidiaries is terminated prior to {DATE 1 + 2 years}, all of the Award Shares
shall be forfeited. If the Participant’s employment with the Company and its
Subsidiaries is terminated on or after {DATE 1 + 2 years}, the balance of any
Award Shares which are not considered Vested by or at the Participant’s
termination of employment with the Company and its Subsidiaries shall be
forfeited.

 

9. Employment. Nothing under the Plan or in this Agreement shall confer upon the
Participant any right to continue in the employ of the Company and its
Subsidiaries or in any way affect any right of the Company and its Subsidiaries
to terminate the Participant’s employment without prior notice at any time for
any or no reason.

 

10. Withholding Taxes. The Company shall have the right to retain and withhold
the amount of taxes required by any government to be withheld or otherwise
deducted and paid with respect to the Award Shares. At its discretion, the
Committee may require the Participant to reimburse the Company for any such
taxes required to be withheld by the Company and may withhold any distribution
in whole or in part until the Company is so reimbursed. In lieu thereof, the
Company shall have the right to withhold from any other cash amounts due to or
to become due from the Company to the Participant an amount equal to such taxes
required to be withheld by the Company to reimburse the Company for any such
taxes; or to retain and withhold a number of Shares of Stock having a Fair
Market Value not less than the amount of such taxes, and cancel any such Shares
so withheld, in order to reimburse the Company for any such taxes.

 

11. Compliance with Securities Laws. The Company covenants that it will attempt
to maintain an effective registration statement with the Securities and Exchange
Commission covering the Shares of Stock of the Company that are the subject of
this Award.

 

12. Administration. The Plan is administered by a Committee appointed by the
Company’s Board of Directors. The Committee has the authority to construe and
interpret the Plan, to make rules of general application relating to the Plan,
to amend outstanding Awards, and to require of any person receiving Stock
pursuant to this Award, at the time of such receipt, the execution of any paper
or the making of any representation or the giving of any commitment that the
Committee shall, in its discretion, deem necessary or advisable by reason of the
securities laws of the United States or any state, or the execution of any paper
or the payment of any sum of money in respect of taxes or the undertaking to pay
or have paid any such sum that the Committee shall, in its discretion, deem
necessary by reason of the Internal Revenue Code or any rule or regulation
thereunder or by reason of the tax laws of any state. All such Committee
determinations shall be final, conclusive, and binding upon the Company and the
Participant.

 

13. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia.

 

14. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors, assigns, heirs, and legal representatives of the respective
parties.

 

15. Capitalized Terms. Capitalized terms in this Agreement have the meaning
assigned to them in the Plan, unless this Agreement provides, or the context
requires, otherwise.

 

16. CPP Limitations.

 

  (a) The Company has participated in the CPP; and the Company is required to
comply with the requirements of Section 111(b) of the EESA, in accordance with
the CPP Requirements.

 

  (b)

Notwithstanding any other provision of this Agreement to the contrary, the
Participant acknowledges and understands that this Agreement shall be
administered, interpreted and construed and, if and where applicable, benefits
provided hereunder, including where applicable vesting and/or transferability,
shall be limited, deferred, forfeited and/or subject to repayment to the Company
in accordance with the CPP

 

- 5 -



--------------------------------------------------------------------------------

 

Requirements and Section 111(b) of the EESA, as amended from time to time, to
the extent legally applicable with respect to the Participant, as determined by
the Committee in its discretion, including without limitation the clawback, the
bonus prohibition and the golden parachute prohibitions thereof.

 

  (c) The Committee shall have the right unilaterally to amend this Agreement to
effect or document any changes or additions which in its view are necessary or
appropriate to comply with the CPP Requirements and Section 111 of the EESA, as
amended from time to time.

 

  (d) This Agreement is intended to provide a grant of long-term restricted
stock which complies with the requirements therefor under the CPP Requirements
and shall be administered and interpreted in accordance with that intent and
purpose.

To evidence their agreement to these terms, conditions, and restrictions, the
Company and the Participant have signed this Agreement as of the date first
above written.

 

  C&F FINANCIAL CORPORATION   By:  

 

      Its:  

 

    PARTICIPANT:  

 

      {NAME}  

 

- 6 -